Information Disclosure Statement
The information disclosure statement filed 01/19/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the foreign references do not have a copy of the translation.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As currently claimed, the invention is directed towards the delivery of targeted advertisement/content. The invention divides a geographic area into a plurality of cells using a grid and assigns information to each of the cells. The invention then receives location rules from a content provider to identify particular cells which meet the rules. The invention then outputs the resulting cells meeting the locations rules in the form of a heat map wherein the degree of matching is indicated based on colors. The invention then receives and accepts bids for placing content in the cells. The invention then receives the content for placement and transmits the content to playback devices located in the cell.
The Examiner notes as previously discussed in the non-final rejection of 06/26/2019, the claims were previously rejected under the combination of Golden, Carttar, Nicholas, and Newman. As shown, Golden discloses the concept of dividing a geographic area into a plurality of cells, receiving and accepting bids for cells, receiving and providing content. Carttar further teaches the concept of cells having adjustable sizes. Nicholas further teaches the concept of particular search rules from content providers. Newman further teaches the rules to include business rules.
Although the above-cited references teaches/suggests the previous limitations, the above-cited references fails to explicitly disclose the outputting of cells to be done by a heat map. The Examiner notes the following references:
Dittus (US 20130055309 A1) which talks about targeting advertisements based political demographics including the concept of receiving particular targeting parameters and displaying a heat map. Although Dittus teaches this concept, Dittus fails to teach or suggest the map interface to be a matching of the location rules. Furthermore, there is insufficient motivation to combine the teachings of Dittus with the combination of Golden, Carttar, Nicholas, and Newman.
Mattingly et al. (US 20060242024 A1), which talks about directed mail promotion including an interactive color coded map for analyzing promotional redemption by demographics. Although Mattingly teaches the concept of utilizing color coded maps, Mattingly fails to teach or suggest the map to be used for selection of target area.
Clear channel outdoor holdings inc at morgan stanley technology, media and telecom conference (virtual) - final. (2021, Mar 01). Fair Disclosure Wire Retrieved from 
Upon further search and consideration the Examiner has not discovered any additional references which teach or suggest the concept of outputting a heat map based on location rules, or provide sufficient motivation to be combined with the existing combination. As such, the Examiner has determined the claimed invention to be non-obvious.
The Examiner further notes the Applicant’s arguments filed 09/20/2021 as directed towards the 35 U.S.C. 101 rejection has been found persuasive, specifically the arguments that the claimed invention is an improvement in a particular user interface over the prior art (See Arguments page 13-15). The Applicant asserts the claimed invention is an improvement over prior campaign management tools through the implementation of the data organization (the utilization of the grid system with information regarding the individual cells) and the specialized display of match information based on campaign criteria. The Examiner notes this is similar to Core Wireless in that the claimed invention is implementing a specialized and unique interface which improves upon existing interfaces of campaign management and bidding by providing a specialized view of available information. As such the Examiner has determined the claimed invention to be patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT M CAO/Primary Examiner, Art Unit 3622